Title: To Benjamin Franklin from Sir Edward Newenham, 16 September 1783
From: Newenham, Sir Edward
To: Franklin, Benjamin


          
            
              Dear Sir
              Dublin 16 Sept: 1783
            
            With every Sentiment of Respect & Esteem, I have the Honour to Congratulate you on the final completion of American Independance— To you, thou Virtuous Patriot, they owe much—to your illustrious Character, words are wanting to pay due respect— I shall sum up all in a few, thou ar’t great, thou hast proved faithfull & honest in the Day of Tryal— Though not an American born, My Villa will be honoured with a pillar, to remind Posterity of thy transcendant Virtues—it is partly finished;—
            I arrived here only 15 Days prior to the General Election, and when all the Kingdom had been canvassing for 8 months during my Absence, yet I had & am returned, by a large Majority, in opposition to Government, Lawn Sleeves & an AMAZING Expenditure of money—& I did not one Guinea—
            In 1781 I moved for a bill for the more Equal Representation

of the People— I obtained leave—the Ministry opposed the reading of it—but now they dare not— I think that measure MUST now succeed—& all other Subordinate Measures of Trade will follow of Course—
            Permit me now—to ask you as a private Man—whether it will not be necessary to have Some Law or Declaration from the Parliament of this Country, in order to fix a Trade with America, or whether we are deemed to be included in the late Treaty.
            Lady Newenham, who reveres you—who never Ceases wishing for your prosperity & happiness desires her sincerest respects to you— My son joins me in every sentiment of respect & Esteem—
            I have the Honor, to be, my Dear Sir with respect & Esteem your Excellencys Most obt: & most Humble st
            
              Edwd Newenham
            
          
          
            No Time can Obliterate our Gratefull Remembrance of yr worthy Grandson, to whom we request our best regards— I shall Count the Days with the Greatest Impatence, untill I have the Honor of an Answer—
          
         
          Addressed: To / His Excellency Dr: B: Franklin / Minister Pleniopotentiary / of America— / Paris—
        